632 So. 2d 272 (1994)
Percy CATHOLIC, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2814.
District Court of Appeal of Florida, Fourth District.
February 23, 1994.
Richard L. Jorandby, Public Defender, and Cherry Grant, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joan Fowler, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
As a special condition of probation appellant agreed to submit to urinalysis, breathalyzer or blood tests when requested; however, the written order of probation additionally requires appellant to pay for those tests, a condition not mentioned at the sentencing hearing. This was error. Cumbie v. State, 597 So. 2d 946 (Fla. 4th DCA 1992). We therefore reverse the order of probation solely for deletion of the requirement that the appellant pay for such tests. The judgment and sentence are otherwise affirmed.
DELL, C.J., and KLEIN and STEVENSON, JJ., concur.